Deny and Opinion Filed April 14, 2014




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-14-00398-CV

                        IN RE DOROTHEA E. H. LASTER, Relator

                 Original Proceeding from the 256th Judicial District Court
                                   Dallas County, Texas
                  Trial Court Cause No. DF-11-12980-Z, DF-11-00657-Z

                             MEMORANDUM OPINION
                         Before Justices FitzGerald, Francis, and Lewis
                                  Opinion by Justice Francis
       Relator filed this petition for writ of mandamus alleging that the trial court has abused its

discretion in refusing to authorize payment of the bills she has submitted as court appointed

counsel for a parent in a parental rights termination suit. Based on the record before us, we

conclude relator has not shown she is entitled to the relief requested.       See TEX. R. APP. P.

52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding).

Accordingly, we DENY relator’s petition for writ of mandamus.




                                                   /Molly Francis/
                                                   MOLLY FRANCIS
140398F.P05                                        JUSTICE